Citation Nr: 1332098	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO. 10-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a groin disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1979 to August 1979.  He had additional service in the Indiana Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before this case is ready for appellate review.

The appellant contends that service connection is warranted for a groin disability and a low back disability as a result of his service in the Indiana Army National Guard while on active duty.  In his May 2009 application for benefits, the appellant indicated that injuries to his groin and back occurred in 1980 during a period of Guard service from March 1979 to September 1982.  He maintains that his current groin and low back problems are related to those injuries.

VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including military records.  38 U.S.C.A. § 5103A(c)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  Service records currently in the claims file include the appellant's DD Form 214 showing his period of ACDUTRA and a January 1979 examination report.  As there may be relevant outstanding service records, the Board finds that the case must be remanded to request the appellant's service personnel and treatment records from his time in the Indiana National Guard.

VA's duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The appellant has submitted private treatment records pertaining to his groin and low back.  The records reference other potentially relevant private treatment records, including a hernia surgery performed in May 2007.  On remand, the appellant should be asked to identify any private treatment provider that may possess records relevant to his two claims on appeal and any identified records should be requested.  

The Board notes that additional development may be warranted depending on the evidence obtained from the record requests.  This may include a medical examination and etiology opinion particularly if the evidence establishes that the appellant suffered an injury or disease during a period of ACDUTRA.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the Records Management Center, the Indiana State Adjutant General's office, and any other appropriate records custodian, to request the appellant's complete service personnel and treatment records from the Indiana Army National Guard.

2.  Send a letter to the appellant and request that he identify all VA and non-VA health care providers that have treated him for his groin and low back problems, including for the May 2007 hernia surgery.  Undertake any appropriate development to request any identified records.

3.  Undertake any additional development deemed necessary in connection with the claims on appeal, including a medical examination and etiology opinion if warranted.

4.  After completing the above actions, readjudicate the appellant's claims on appeal.  If any benefit sought on remains denied, furnish the appellant and his representative a supplemental statement of the case and give them an opportunity to respond thereto.  Then, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

